EXHIBIT 10(aa)

 

DELAWARE INVESTMENTS U.S., INC.

STOCK OPTION PLAN

 

1. Purpose. The purpose of this Delaware Investments U.S., Inc. Stock Option
Plan (the “Plan”) is to assist Delaware Management Holdings, Inc., a Delaware
corporation (the “Corporation”), and its subsidiaries in attracting, retaining,
and rewarding high-quality executives, investment professionals, employees, and
other persons who provide services to the Corporation and/or its subsidiaries,
enabling such persons to acquire or increase a proprietary interest in the
Corporation in order to strengthen the mutuality of interests between such
persons and the Corporation’s shareholders, and providing such persons with
annual and long-term performance incentives to expend their maximum efforts in
the creation of shareholder value.

 

2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below, in addition to such terms defined in Section 1 hereof:

 

(a) “Beneficiary” means the person, persons, trust or trusts who or which have
been designated by a Participant in his or her most recent written beneficiary
designation filed with the Corporation to receive the benefits specified under
the Plan upon such Participant’s death or to which Options are transferred if
and to the extent permitted under Section 8(b) hereof. If, upon a Participant’s
death, there is no designated Beneficiary or surviving designated Beneficiary,
then the term Beneficiary means the person, persons, trust or trusts entitled by
will or the laws of descent and distribution to receive such benefits.

 

(b) “Board” means the Board of Directors of Lincoln.

 

(c) “Change of Control” means (i) with respect to Lincoln, a change of control
of Lincoln within the meaning of the Lincoln National Corporation Executive
Severance Benefit Plan, and (ii) with respect to DIUS or the Corporation (as the
case may be), the consummation of (a) a transaction after which neither Lincoln
(or any successor corporation to Lincoln following a merger of Lincoln with
another corporation, which merger is not a Change of Control of Lincoln) nor any
of its subsidiaries continues to be the beneficial owner of more than 50% of the
combined voting power of the then outstanding securities of DIUS, or the
Corporation (as the case may be) or (b) the sale or transfer of all or
substantially all of DIUS’s, or the Corporation’s (as the case may be), business
or assets to an entity other than Lincoln (or any successor corporation to
Lincoln following a merger of Lincoln with another corporation, which merger is
not a Change of Control of Lincoln) or one of its subsidiaries.

 

(d) “Change of Control Price” means an amount in cash equal to the higher of (i)
the amount of cash and fair market value of property that is the highest price
per share paid (including extraordinary dividends) in any transaction triggering
the Change of

 



--------------------------------------------------------------------------------

Control or any liquidation of shares following a sale of substantially all
assets of the Corporation, or (ii) the Fair Market Value per share determined as
of a Valuation Date occurring at any time during the 60-day period preceding and
60-day period following the Change of Control.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.

 

(f) “Committee” means the Compensation Committee of the Board.

 

(g) “DIUS” means Delaware Investments U.S., Inc.

 

(h) “Effective Date” means January 1, 2001.

 

(i) “Eligible Person” means each Executive Officer and other officers and
employees of the Corporation or of any subsidiary, including employees, agents
and brokers who may also be directors of the Corporation. An employee on leave
of absence may be considered as still in the employ of the Corporation or a
subsidiary for purposes of eligibility for participation in the Plan.

 

(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

 

(k) “Executive Officer” means an executive officer of the Corporation as defined
under the Exchange Act.

 

(l) “Fair Market Value” means the fair market value of Stock as determined by
the outside appraiser(s), who is (are) selected by the Chief Executive Officer
of the Corporation with the approval of the Chief Financial Officer of Lincoln
and who is (are) not the outside auditor for the Corporation or for Lincoln,
applying the principles set forth in Appendix A.

 

(m) “Incentive Stock Option” or “ISO” means any Option intended to be and
designated as an incentive stock option within the meaning of Code Section 422
or any successor provision thereto.

 

(n) “Lincoln” means Lincoln National Corporation.

 

(o) “Option” means a right, granted to a Participant under Section 6(b) hereof,
to purchase Stock at a specified price during specified time periods.

 

(p) “Participant” means an Eligible Person who has been granted an Option under
the Plan that remains outstanding, including a person who is no longer an
Eligible Person.

 

(q) “Stock” means the common stock of DIUS, and such other securities as may be
substituted (or resubstituted) for Stock pursuant to Section 8(c) hereof.

 

- 2 -



--------------------------------------------------------------------------------

(r) “Valuation Date” means any date as of which the Fair Market Value of Stock
is determined. Unless the Committee reasonably concludes that no purpose under
the Plan would be served by determining Fair Market Value as of such a date, (1)
each June 30 and each December 31, (2) any date on which a Change of Control
occurs, and (3) any other date as the Committee in its sole discretion may
determine is appropriate for the proper administration of the Plan will be a
Valuation Date.

 

3. Administration.

 

(a) Authority of the Committee. The Plan shall be administered by the Committee.
The Committee shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to interpret the provisions of the
Plan, select Eligible Persons to become Participants, grant Options, determine
the type, number and other terms and conditions of, and all other matters
relating to, Options, prescribe Option agreements (which need not be identical
for each Participant), adopt, amend and rescind rules and regulations for the
administration of the Plan, construe and interpret the Plan and Option
agreements and correct defects, supply omissions or reconcile inconsistencies
therein, and make all other decisions and determinations as the Committee may
deem necessary or advisable for the administration of the Plan.

 

(b) Manner of Exercise of Committee Authority. Any action of the Committee shall
be final, conclusive and binding on all persons, including the Corporation, its
subsidiaries, Participants, Beneficiaries, transferees under Section 8(b) hereof
or other persons claiming rights from or through a Participant, and
shareholders. The Committee shall exercise its authority only by a majority vote
of its members at a meeting or without a meeting by a writing signed by a
majority of its members. The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee. The Committee may delegate
to officers or managers of the Corporation or any subsidiary, or committees
thereof, the authority, subject to such terms as the Committee shall determine,
to perform administrative functions to the extent permitted under applicable
law. The Committee may appoint agents to assist it in administering the Plan.

 

(c) Limitation of Liability. The Committee and each member thereof shall be
entitled, in good faith, to rely or act upon any report or other information
furnished to it, him or her by any Executive Officer, other officer or employee
of the Corporation or a subsidiary, the Corporation’s independent auditors,
consultants or any other agents assisting in the administration of the Plan.
Members of the Committee and any officer or employee of the Corporation or a
subsidiary acting at the direction or on behalf of the Committee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Corporation with respect to any such action or
determination.

 

- 3 -



--------------------------------------------------------------------------------

4. Stock Subject to Plan.

 

(a) Overall Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 8(c) hereof, the total number of shares of Stock reserved
and available for delivery in connection with Options under the Plan shall be
2,500,000]; provided, however, that the total number of shares of Stock with
respect to which ISOs may be granted shall not exceed 1,000,000. Any shares of
Stock delivered under the Plan shall consist of authorized and issued or
unissued shares.

 

(b) Application of Limitation to Grants of Options. No Option may be granted if
the number of shares of Stock to be delivered in connection with such Option
exceeds the number of shares of Stock remaining available under the Plan minus
the number of shares of Stock issuable in settlement of or relating to
then-outstanding Options. The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double counting and make adjustments if
the number of shares of Stock actually delivered differs from the number of
shares previously counted in connection with an Option.

 

(c) Availability of Shares Not Delivered under Options. Shares of Stock subject
to an Option under the Plan (i) which Option is canceled, expired, forfeited or
otherwise terminated without a delivery of shares to the Participant, including
the number of shares surrendered in payment of any taxes relating to any Option,
or (ii) which shares are repurchased by the Corporation pursuant to Section
4(d), 4(e) or 7(b) hereof will again be available for Options under the Plan,
except that if any such shares could not again be available for Options to a
particular Participant under any applicable law or regulation, such shares shall
be available exclusively for Options to Participants who are not subject to such
limitation.

 

(d) Call Feature. Upon a Stock holder’s termination of employment with the
Corporation and all its affiliates, the Corporation or, if directed by the
Committee, DIUS will call all shares of Stock held by the Stock holder as of his
termination of employment. In addition, the Committee may, in its sole
discretion, require the Corporation or DIUS to call shares of Stock. Called
Shares will be reacquired by the Corporation or DIUS as soon as practicable
after the call for an amount per share equal to (1) the Fair Market Value of a
share as of the Valuation Date preceding the date of the call if the call occurs
before the expiration of the period after the Valuation Date during which the
shares may be put to the Corporation or DIUS (in accordance with Section 4(e)
below) or (2) the Fair Market Value of a share as of the Valuation Date
following the date of the call if the call occurs after the expiration of the
period after the preceding Valuation Date during which the shares may be put to
the Corporation or DIUS (in accordance with Section 4(e) below). Notwithstanding
the foregoing, (1) shares that have been held for six months or less as of the
date of a call will not be called as of that date, but will be called on the
date as of which the Stock holder has held the shares for six months and one day
for an amount equal to the amount determined in accordance with the preceding
sentence, and (2) the Corporation or DIUS may, in the sole discretion of the
Committee, delay calling shares held by a Stock holder for less than one year
until the day after the first anniversary of the date on which the Stock holder
acquired such shares, in which case the shares will be reacquired by the
Corporation or DIUS for an amount determined in accordance with the preceding
sentence. Shares called other than upon termination of employment will be called
from

 

- 4 -



--------------------------------------------------------------------------------

each holder of Stock in proportion to the holder’s total Stock holdings. In the
event that a change of control of the Corporation or DIUS occurs within one year
after shares are called from Stock holder, other than shares that are called as
a result of the Stock holder’s termination of employment, the Stock holder will
receive a payment equal to the excess of the Change of Control Price over the
amount paid for a share pursuant to the call, multiplied by the number of shares
called from the Stock holder.

 

(e) Put Option. An individual who has acquired shares upon the exercise of an
Option and has held those shares for more than six months may put the shares
back to the Corporation. Shares may be put to the Corporation only during the
sixty-day period beginning on the date on which valuation results are
communicated to Stock holders, and the Corporation will pay to the shareholder
the Fair Market Value determined as of the immediately preceding Valuation Date.
At the Corporation’s sole discretion, the amount the Corporation is required to
pay pursuant to the preceding sentence may be paid in (i) cash, (ii) a
promissory note (in substantially the form of the note attached hereto as
Appendix B) that requires payment over a period not to exceed five years with
interest each year at a rate equal to the rate paid on Treasury notes of similar
term and similar subordination plus the increment over that rate paid on
borrowings of similar term and similar subordination by Lincoln with such note
to be guaranteed by Lincoln (with a guaranty in substantially the form of the
agreement attached hereto as Appendix C), (iii) freely tradable shares of common
stock of Lincoln having a market value on the date of transfer to the employee
equal to the amount payable to the employee, or (iv) any combination of (i) and
(ii) or (i) and (iii).

 

5. Eligibility. Options may be granted under the Plan only to Eligible Persons.

 

6. Terms of Options.

 

(a) General. Options may be granted on the terms and conditions set forth in
this Section 6. In addition, the Committee may impose on any Option or the
exercise thereof, at the date of grant or thereafter (subject to Section 8(e)
and the provisos therein), such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall determine,
including terms requiring forfeiture of Options in the event of termination of
employment by the Participant and terms permitting a Participant to make
elections relating to his or her Option. The Committee shall (subject to Section
8(e) and the provisos therein) retain full power and discretion to accelerate,
waive or modify, at any time, any term or condition of an Option that is not
mandatory under the Plan. Except in cases in which the Committee is authorized
to require other forms of consideration under the Plan, or to the extent other
forms of consideration must be paid to satisfy the requirements of Delaware law,
no consideration other than services may be required for the grant (but not the
exercise) of any Option.

 

(b) Specific Terms of Options. The Committee is authorized to grant Options to
Participants on the following terms and conditions:

 

(i) Exercise Price. The exercise price per share of Stock purchasable under

 

- 5 -



--------------------------------------------------------------------------------

an Option shall be determined by the Committee, provided that such exercise
price shall be not less than the Fair Market Value of a share of Stock on the
date of grant of such Option.

 

(ii) Time and Method of Exercise. The Committee shall determine, at the date of
grant or thereafter, the time or times at which or the circumstances under which
an Option may be exercised in whole or in part (including based on completion of
future service requirements), the methods by which such exercise price may be
paid or deemed to be paid, the form of such payment, including, without
limitation, cash or Stock held for more than six months, and the methods by or
forms in which Stock will be delivered or deemed to be delivered to
Participants.

 

(iii) ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Code Section 422. Anything in the Plan to the
contrary notwithstanding, no term of the Plan relating to ISOs shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be exercised, so as to disqualify either the Plan or any ISO
under Code Section 422, unless the Participant has first requested the change
that will result in such disqualification.

 

(iv) Term of Options. The term of each Option shall be for such period as may be
determined by the Committee; provided that in no event shall the term of any
Option exceed a period of ten years (or such shorter term as may be required in
respect of an ISO under Code Section 422).

 

(c) Cancellation and Rescission of Options. Unless the Option agreement
specifies otherwise, the Committee may cancel any unexpired Options at any time,
and the Corporation shall have the additional rights set forth in Section
6(c)(iv) below, if the Participant is not in compliance with all applicable
provisions of the Option agreement and the Plan including the following
conditions:

 

(i) A Participant shall not render services for any organization or engage
directly or indirectly in any business which, in the judgment of the Chief
Executive Officer of the Corporation or other senior officer designated by the
Committee, is or becomes competitive with the Corporation. For Participants
whose employment has terminated, the judgment of the Chief Executive Officer or
other senior officer designated by the Committee shall be based on the
Participant’s position and responsibilities while employed by the Corporation,
the Participant’s post-employment responsibilities and position with the other
organization or business, the extent of past, current and potential competition
or conflict between the Corporation and the other organization or business, the
effect on the Corporation’s shareholders, customers, suppliers and competitors
of the Participant assuming the post-employment position and such other
considerations as are deemed relevant given the applicable facts and
circumstances. A Participant shall be free, however, to purchase as an
investment or otherwise, stock or other securities of such organization or
business so long as they are listed upon a recognized securities exchange or
traded

 

- 6 -



--------------------------------------------------------------------------------

over-the-counter, and such investment does not represent a greater than five
percent equity interest in the organization or business.

 

(ii) A Participant shall not, without prior written authorization from the
Corporation, disclose to anyone outside the Corporation, or use in other than
the Corporation’s business, any confidential information or material relating to
the business of the Corporation that is acquired by the Participant either
during or after employment with the Corporation.

 

(iii) A Participant shall disclose promptly and assign to the Corporation all
right, title, and interest in any invention or idea, patentable or not, made or
conceived by the Participant during employment by the Corporation, relating in
any manner to the actual or anticipated business, research or development work
of the Corporation and shall do anything reasonably necessary to enable the
Corporation to secure a patent where appropriate in the United States and in
foreign countries.

 

(iv) Upon exercise, settlement, payment or delivery pursuant to an Option, the
Participant shall certify on a form acceptable to the Committee that he or she
is in compliance with the terms and conditions of the Plan. Failure to comply
with the provisions of this Section 6(c) prior to, or during the six months
after, any exercise, payment or delivery pursuant to an Option shall cause such
exercise, payment or delivery to be rescinded. The Corporation shall notify the
Participant in writing of any such rescission within two years after such
exercise, payment or delivery; provided, however, that the Corporation may, in
its discretion, in any individual case provide for waiver in whole or in part of
compliance with the provisions of this Section 6(c). Within ten days after
receiving such a notice from the Corporation, the Participant shall pay to the
Corporation the amount of any gain realized or payment received as a result of
the rescinded exercise, payment or delivery pursuant to an Option. Such payment
shall be made either in cash or by returning to the Corporation the number of
shares of Stock that the Participant received in connection with the rescinded
exercise, payment or delivery. In the case of any Participant whose employment
is terminated by the Corporation and its subsidiaries without “cause” (as
defined in the Option agreement), however, a failure of the Participant to
comply with the provisions of Section 6(c)(i) after such termination of
employment shall not in itself cause rescission or require repayment with
respect to any Option exercised, paid or delivered before such termination.

 

7. Change of Control. Unless otherwise provided in the Option agreement:

 

(a) In the event of a Change of Control of Lincoln, any Option carrying a right
to exercise that was not previously exercisable and vested shall become fully
exercisable and vested as of the time of the Change of Control of Lincoln and
shall remain exercisable and vested for the balance of the stated term of such
Option without regard to any termination of employment by the Participant,
subject only to applicable restrictions set forth in Section 8(a) hereof; and

 

- 7 -



--------------------------------------------------------------------------------

(b) In the event of a Change of Control of DIUS that occurs within one year
after shares are called in accordance with the provisions of Section 4(d) from
an individual other than an individual from whom the shares are called as a
result of the individual’s termination of employment, the individual will
receive a payment equal to the excess of the Change of Control Price over the
amount paid for a share of Stock pursuant to the call, multiplied by the number
of shares called from the individual. In the event that a change of control of
DIUS occurs in connection with a change of control of the Corporation in which
the Change of Control Price is set in a manner that does not indicate a specific
Change of Control Price for DIUS, the Change of Control Price for DIUS will be
equal to (i) the aggregate Change of Control Price for the Corporation, (ii)
multiplied by a fraction, the numerator of which equals the aggregate Fair
Market Value of all shares of stock of DIUS, and the denominator of which equals
the aggregate Fair Market Value of all shares of all classes of stock of DIUS
plus the aggregate Fair Market Value of all shares of stock of DIAL Holding
Company, Inc., and (iii) divided by the number of outstanding shares of DIUS.

 

8. General Provisions.

 

(a) Compliance with Legal and Other Requirements. The Corporation may, to the
extent deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Stock or payment of other benefits under any Option until completion
of such registration or qualification of such Stock or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to any stock exchange or automated quotation system upon
which the Stock or other securities of the Corporation may in the future be
listed or quoted, or compliance with any other obligation of the Corporation, as
the Committee may consider appropriate, and may require any Participant to make
such representations, furnish such information and comply with or be subject to
such other conditions as it may consider appropriate in connection with the
issuance or delivery of Stock or payment of other benefits in compliance with
applicable laws, rules, and regulations, listing requirements, or other
obligations. The foregoing notwithstanding, in connection with a Change of
Control, the Corporation shall take or cause to be taken no action, and shall
undertake or permit to arise no legal or contractual obligation, that results or
would result in any postponement of the issuance or delivery of Stock or payment
of benefits under any Option or the imposition of any other conditions on such
issuance, delivery or payment, to the extent that such postponement or other
condition would represent a greater burden on a Participant than existed on the
90th day preceding the Change of Control.

 

(b) Limits on Transferability; Beneficiaries. No Option or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Corporation or a subsidiary), or
assigned or transferred by such Participant otherwise than by will or the laws
of descent and distribution or to a Beneficiary upon the death of a Participant,
and such Options or rights that may be exercisable shall be exercised during the
lifetime of the Participant only by the Participant or his or her guardian or
legal representative, except that Options and other rights (other than ISOs) may
be transferred to

 

- 8 -



--------------------------------------------------------------------------------

one or more Beneficiaries or other transferees during the lifetime of the
Participant, and may be exercised by such transferees in accordance with the
terms of such Option, but only if and to the extent such transfers are permitted
by the Committee pursuant to the express terms of an Option agreement (subject
to any terms and conditions which the Committee may impose thereon). A
Beneficiary, transferee, or other person claiming any rights under the Plan from
or through any Participant shall be subject to all terms and conditions of the
Plan and any Option agreement applicable to such Participant, except as
otherwise determined by the Committee, and to any additional terms and
conditions deemed necessary or appropriate by the Committee.

 

(c) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Stock, or other property), recapitalization, forward or
reverse split, reorganization, merger, acquisition, consolidation, spin-off,
combination, repurchase, share exchange, liquidation, dissolution or other
similar corporate transaction or event (including a material change in
intercompany pricing methodologies) affects the Stock such that an adjustment is
determined by the Committee to be appropriate under the Plan, then the Committee
shall, in such manner as it may deem equitable, adjust any or all of (i) the
number and kind of shares of Stock which may be delivered in connection with
Options granted thereafter, (ii) the number and kind of shares of Stock by which
annual per-person Option limitations are measured under Section 5 hereof, (iii)
the number and kind of shares of Stock subject to or deliverable in respect of
outstanding Options and (iv) the exercise price, grant price or purchase price
relating to any Option and/or make provision for payment of cash or other
property in respect of any outstanding Option. In addition, the Committee is
authorized (subject to Section 8(e) and the provisos therein) to make
adjustments in the terms and conditions of, and the criteria included in,
Options in recognition of unusual or nonrecurring events (including, without
limitation, events described in the preceding sentence, as well as acquisitions
and dispositions of businesses and assets) affecting the Corporation, any
subsidiary or any business unit, or the financial statements of the Corporation
or any subsidiary, or in response to changes in applicable laws, regulations,
accounting principles, tax rates and regulations or business conditions or in
view of the Committee’s assessment of the business strategy of the Corporation,
any subsidiary or business unit thereof, performance of comparable
organizations, economic and business conditions, personal performance of a
Participant, and any other circumstances deemed relevant.

 

(d) Taxes. The Corporation and any affiliate is authorized to withhold from any
payment to a Participant amounts of withholding and other taxes due or
potentially payable in connection with any transaction involving an Option, and
to take such other action as the Committee may deem advisable to enable the
Corporation and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Option. This
authority shall include authority to withhold or receive Stock held six months
or more or other property and to make cash payments in respect thereof in
satisfaction of a Participant’s tax obligations (not to exceed the minimum
statutorily required tax withholding), either on a mandatory or elective basis
in the discretion of the Committee.

 

- 9 -



--------------------------------------------------------------------------------

(e) Changes to the Plan and Options. The Board, or the Committee acting pursuant
to such authority as may be delegated to it by the Board, may amend, alter,
suspend, discontinue or terminate the Plan or the Committee’s authority to grant
Options under the Plan, provided that, without the consent of an affected
Participant, no such Board action may materially and adversely affect the rights
of a Participant under any previously granted and outstanding Option. The
Committee may waive any conditions or rights under, or amend, alter, suspend,
discontinue or terminate any Option theretofore granted and any Option agreement
relating thereto, except as otherwise provided in the Plan; provided that,
without the consent of an affected Participant, no Committee action may
materially and adversely affect the rights of such Participant under such
Option. Notwithstanding anything in the Plan to the contrary, if any right under
this Plan would cause a transaction to be ineligible for pooling of interest
accounting that would, but for the right hereunder, be eligible for such
accounting treatment, the Committee may modify or adjust the right so that
pooling of interest accounting shall be available, including the substitution of
Stock having a Fair Market Value equal to the cash otherwise payable hereunder
for the right which caused the transaction to be ineligible for pooling of
interest accounting.

 

(f) Limitation on Rights Conferred under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Corporation or a subsidiary, (ii) interfering in any
way with the right of the Corporation or a subsidiary to terminate any Eligible
Person’s or Participant’s employment or service at any time, (iii) giving an
Eligible Person or Participant any claim to be granted any Option under the Plan
or to be treated uniformly with other Participants and employees, or (iv)
conferring on a Participant any of the rights of a shareholder of the
Corporation unless and until the Participant is duly issued or transferred
shares of Stock in accordance with the terms of an Option.

 

(g) Nonexclusivity of the Plan. The adoption of the Plan by the Board shall not
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other compensation and incentive arrangements
for employees, agents and brokers of the Corporation and its subsidiaries as it
may deem desirable.

 

(h) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Option with
respect to which a Participant paid cash or other consideration, the Participant
shall be repaid the amount of such cash or other consideration.

 

(i) Governing Law. The validity, construction and effect of the Plan, any rules
and regulations under the Plan, and any Option agreement shall be determined in
accordance with Delaware law, without giving effect to principles of conflicts
of laws, and applicable federal law.

 

(j) Plan Effective Date. The Plan has been adopted by the Board as of the
Effective Date.

 

- 10 -